DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 20 is objected to because of the following informalities:  In claim 20 “coupled an” should be --coupled to an--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-8, 10, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi, U. S. Patent Application Publication 2020/0189375.

	Hayashi shows an electric drive axle 160 in figure 14.
	The drive axle comprises an electric motor-generator 12 ([0052] line 16).
	A gearbox comprising a planetary gear set 164 and an intermediate shaft 20.
	The planetary gear set 164 includes a sun gear 164s configured to rotate on a sun gear shaft 26 directly coupled to a rotor 84 (fig. 3) of the electric motor-generator 12.  The planetary gear set 164 includes a carrier 164c that comprises a pinion gear 152.
	The intermediate shaft 20 includes an idler gear 154 and an output gear 24 coupled thereto.  The idler gear 154 is rotationally coupled to the pinion gear 152.
	A differential 30 includes an input gear 32 directly coupled to the output gear 24.
(claim 1)

	The planetary gear set 164 only includes the sun gear 164s, the carrier 164c, a ring gear 164r, and a plurality of planet gears (two are shown in fig. 14) rotationally coupled to the carrier 164c.
(claim 5)

	The input gear 32 of the differential 30 is a bevel gear (meshes with the bevel gear 24; 32 is shown as a bevel gear in figs. 1 and 5).
(claim 6)

	A one-piece housing 74 encloses the gearbox 164/20 (analogous reduction gearing 52 and intermediate shaft 20 are shown enclosed in one-piece housing 74 in figs. 2 and 4).
(claim 7)

	A ring gear 164r in the planetary gear set 164 is ground via the one-piece housing 74 (which is part of the case 16).
(claim 8)

	Hayashi shows an electric beam axle 160 in figure 14 (is “of a rigid axle type”, last three lines of [0061]).
	The electric beam axle comprises an electric motor-generator 12.
	A three stage gearbox comprises a planetary gear set 164 that includes a sun gear 164s configured to rotate on a sun gear shaft 26 directly coupled to a rotor 84 of the electric motor-generator 12 and a carrier 164c that includes a pinion gear 152.
	An intermediate shaft 20 includes an idler gear 154 which meshes with the pinion gear 152 and an output gear 24.
	A differential 30 includes a bevel gear 32 that directly meshes with the output gear 24.
(claim 10)

	The three stage gearbox (164, 152/154, 24/32) is a single speed transmission.
(claim 15)

	The planetary gear set 164 is a simple planetary gear set.
(claim 16)

	The pinion gear 152 is positioned further axially away from the electric motor-generator 12 than a ring gear 164r of the planetary gear set 164.
(claim 18)


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al., U. S. Patent 9,719,584.

	Duan et al. shows an electric drive axle 10 in figure 2.
	The electric axle comprises an electric motor-generator 24.
	A gearbox comprising a planetary gear set 71 and an intermediate shaft 16.
	The planetary gear set 71 includes a sun gear 25 configured to rotate on a sun gear shaft 11 directly coupled to a rotor 47 of the electric motor-generator 24.  The planetary gear set 71 includes a carrier 76 that comprises a pinion gear 19.
	The intermediate shaft 16 includes an idler gear 31 and an output gear 32 coupled thereto.  The idler gear 31 is rotationally coupled to the pinion gear 19.
	A differential 74 includes an input gear 33 directly coupled to the output gear 32.
(claim 1)

	A rotational axis of the electric motor-generator 24 (coincident with 11/47) is parallel to a rotational axis of the differential 74 (coincident with 17, 18).
(claim 9)

Allowable Subject Matter

Claims 2-4, 11-14, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  References that disclose a parking mechanism in an electric drive axle include Wenthen et al., U. S. Patent 9,303,745; Hellenbroich et al., DE 10 2019 105 998 (hybrid axle, includes internal combustion engine); and Uehara et al., U. S. Patent Application Publication 2022/0196149.  In each of these references, the parking mechanism prevents rotation of an output element, and the gearing is arranged such that the parking mechanism does not prevent rotation of a sun gear shaft, or other element, directly coupled to a rotor of an electric motor-generator.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2014/008897 (Smetana) January 2014 - electric axle with planetary gearing and thrust bearings for the carriers.

DE 10 2018 008 939 (Schilder et al.) December 2019 - a pair of thrust bearings coupled to opposing sides of a body of an electric axle planet carrier.


Each of the following discloses an electric drive axle with a planetary gear set, an intermediate shaft, and a differential:

DE 10 2015 101 042 (Avery) July 2016.
U. S. Patent 9,822,860 (Kaltenbach et al.) November 20017.
U. S. Patent Application Publication 2019/0383373 (Engerman) December 19, 2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659